COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                      NO. 02-12-00453-CV


Tom Franklin                              §    From the 17th District Court

                                          §    of Tarrant County (17-261505-12)
v.
                                          §    July 24, 2014

City of Fort Worth and City of Fort       §    Opinion by Justice Gardner
Worth-Code Enforcement


                                         JUDGMENT

      This court has considered the record on appeal in this case and holds that there was

error in part of the trial court’s order. The order is modified to replace the phrase “with

prejudice” with the phrase “without prejudice.” It is ordered that the order of the trial court is

affirmed as modified.

      It is further ordered that appellant Tom Franklin shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Anne Gardner_________________________
                                         Justice Anne Gardner